McDERMOTT, Circuit Judge
(concurring).
I cannot spell out a technical disagreement and therefore concur. But it seems very clear that this veteran is entitled to his money; I think he has had shabby treatment at the hands of his government, and he ought to be paid if it takes a special act of Congress to do it.
Journey went into the army a strong, able-bodied automobile mechanic. He came out a physical and nervous wreck and throughout the years has been able to do no more than potter around from one trifling task to another. And it is no wonder. With but twelve weeks training he was thrown into the front line and gassed. He had not recovered from that when the battle of San Mihiel was fought. After two or three days and nights of advance guard detail and in the front lines, he volunteered for out-post duty. Instead of being relieved in twenty-four hours, he was left in a shell hole four feet across, within fifty yards of the German lines, for five days and nights; rain, dysentery, dead Germans, and inability to raise his head caused him to attempt to crawl back to his own lines; he became entangled in the barbed wire, 250 men opened fire on him, and he crawled back to his hole where he lost consciousness for two days. When he was finally carried back, a shell burst in his party, killing one man and wounding Journey. Twice he was blown by shell fire from improvised hospitals.
From October, 1918, until August, 1919, he was confined in army hospitals. Totally disabled — in a hospital — he was discharged with a record of “physical condition good.” He protested, but the sergeant laconically answered, “I didn’t write it.”
Four days before discharge, an army officer detailed to advise the wounded came to the hospital with a blank form furnished by the government, and told him it was an application for compensation and insurance. No one can decipher that form and say with certainty whether it was designed for compensation,, or insurance, or both. This officer testified he told this enlisted man it was an application for both compensation and insurance, and the officer filled out the answer as to 50 per cent, disability. How the officer arrived at the conclusion that a man in a hospital bed was only 50 per cent, disabled is difficult to understand. But it is not for an enlisted man to question his officer detailed for that particular task. The claim was sworn to before the Camp Insurance Officer, and inquired in detail about his war risk policy.
I think, under the facts here, it is a good claim for insurance. The government *776should be charged with the knowledge of its own officer detailed for this task and its own records of its own hospitals.
But the government argues that if it is a good claim, it has not been denied. The government has had it for 16 years and that is long enough to agree or disagree. The government argues that the Bureau treated it as a claim for compensation; that it did so because of the claim of SO per cent, disability. But the government, from its own records, knew he was in its own hospital and was totally disabled when the claim was made out, and the slightest inquiry from its own officer would have disclosed the answer was written in by the officer and was an error.
If the claim is one for insurance, then there is no disagreement after 16 years. The Bureau ought, it seems to me, agree now and pay this veteran, for, as the trial court found, he is and has been since his gruelling experience at San Mihiel, totally and permanently disabled. He paid his premiums and the government ought to live up to its contract.